Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151402                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151402
                                                                    COA: 324521
                                                                    Wayne CC: 08-004732-FH
  PHILLIP L. HOGANS,
              Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the March 12, 2015 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  reconsideration of the defendant’s November 7, 2014 delayed application for leave to
  appeal under the standard applicable to direct appeals. Counsel was timely requested and
  appointed on direct review, but waited until only two months remained before expiration
  of the time for seeking leave to appeal, MCR 7.205(F), before moving to withdraw for
  lack of appealable issues, without following the proper procedure under Anders v
  California, 386 U.S. 738; 87 S. Ct. 1396; 18 L. Ed. 2d 493 (1967). Counsel was permitted to
  withdraw with approximately one month left in the direct review period. New counsel
  did raise issues on the defendant’s behalf; however, new counsel was not appointed until
  after the deadline. Accordingly, whether from ineffective assistance of counsel or delays
  in the trial court, the defendant was deprived of his direct appeal. See Roe v Flores-
  Ortega, 528 U.S. 470 477; 120 S. Ct. 1029; 145 L. Ed. 2d 985 (2000); Peguero v United
  States, 526 U.S. 23, 28; 119 S. Ct. 961; 143 L. Ed. 2d 18 (1999).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2016
           a0321
                                                                               Clerk